DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 8, 10 and 16 objected to because of the following informalities:  
“generating” in “wherein the virtual surface is further generating” should be “generated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 describes ”A non-transitory carrier medium carrying image data that includes pixel information”. This is directed to an abstract idea without significantly more, wherein the printed matter is not functionally related to the claimed method or any machine. Here the claimed “pixel information” is “directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer. In addition “A non-transitory carrier medium carrying image data” can be interpreted as any simple printed matter or a person carrying a photograph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura (US 20150326794 A1).
RE claim 20, Uemura teaches A carrier medium carrying image data that includes pixel information generated according to the computer-implemented method of claim 1 ([0044] “The memory 117 is a volatile storage medium that holds the RAW image data of all of the pixels from several frames.” Wherein claim 20 is treated as a product by process claim, and the patentability of a product does not depend on its method of production. See MPEP 2113 for details.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-10, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khadiyev et al (US 20190266781 A1) and further in view of Hery et al (US 9905045 B1).
RE claim 1, Khadiyev teaches A method for, in a computer graphics generation system, wherein at least some virtual fibers of a set of virtual fibers are organized into one or more fiber clumps, computing a representation of a virtual surface for a fiber clump of the one or more fiber clumps (abstract, Figs 1, 6-7), the method comprising: 
 receiving a first vertex set for the virtual fibers of the fiber clump, wherein at least some of the virtual fibers include a fiber curve, the fiber curve including one or more vertex of the first vertex set; obtaining an artist parameter that represents a desired artist effect for the virtual fibers (Figs 1, 6A, 7#701, [0051]-[0052] “A polyline is a series of points connected by line segments, including per-point thickness information. Such polylines can be created directly by a user.. determining the thickness of resulting polyline curve 601 by acquiring a set of radius values 603, one at each three-dimensional point 605.” wherein thickness/radii is an artist parameter); 
determining one or more associations between the vertices in the first vertex set based on the artist parameter (Figs 5, 6A-D, [0053] “Using the acquired information of radii 603 and points 605 as described above with reference to FIG. 6A, a representation of a set of smooth implicit surfaces (or geometric primitives) can be generated from the polyline curve 601 … A geometric primitive is described by a three-dimensional function, start and end ranges on the function, and a sweeping radius (thickness) at the start and end points of the range …  After the geometric primitives are created by the primitive generator, an “optimizer” can then organize the generated geometric primitives into an optimization structure such as a Bounding Volume Hierarchy (BVH)… an axis-aligned bounding box can be computed based on its base line segment and radii at each end. The bounding box is then inserted into a bounding volume hierarchy structure.” Wherein BVH is the correlations of the vertices as disclosed in Applicant’s disclosure [0004] “”); 
computing a set of relevant vertices of the set of vertices for the fiber clump using the correlations of the vertices (Figs 6D, 7, [0079] “Prior to this process, the primitive optimizer can be used to reduce the complexity of searching for which primitives are hit by a ray and which ones are not hit in the overall shape. This process by the optimizer can be performed by creating approximations of each primitive (using bounding volumes) and quickly discarding any of the approximations if a ray doesn't intersect the bounding volumes. Performing tests with a hierarchy of bounding volumes takes fewer calculations and thus speeds up the ray tracing process.”); 
computing a second vertex set for the fiber clump from the one or more associations; and generating the virtual surface for the fiber clump from at least the second vertex set (Figs 6D-6I, [0077]). 
Khadiyev is silent RE: associated with a table of precomputed values.  However Hery teaches in col 16 lines 29-33 “ pre-compute a map between parameters β.sub.ρ and those of the mixture distribution a.sub.d and b.sub.d, d=1; . . . ; D. The map can be stored in a lookup table for each ρ, and may be referenced during render time for every ray sampled. There is one row in the table for each variable in β.sub.ρ that is pre-computed.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Khadiyev a system and method of associating the artist parameters with a table of precomputed values, as suggested Hery, in order  to increase processing/rendering speed utilizing the precomputed values and thereby increasing system effectiveness and user experience.
RE claim 2, Khadiyev teaches wherein the method further comprises: determining a plurality of orthogonal gradients using one or more vertex of the second vertex set, wherein the virtual surface is further generating using the plurality of orthogonal gradients (Fig 6D-I, [0059], [0077], [0079]).  
RE claim 7, Khadiyev is silent RE: wherein the method further comprises: animating the virtual surface for the fiber clump from at least the second vertex set in one or more video frames.
However Hery teaches generating animated frames  in Fig 1, col 7 lines 37-39,  for fiber (hair, fur) simulation Figs 4-5, 7, abstract etc. This can be equally applied to animating the virtual surface for the fiber clump generated from at least the second vertex set in one or more video frames of Khadiyev (Figs 6D-6I, [0077]), as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Khadiyev as modified by Hery a system and method wherein the method further comprises: animating the virtual surface for the fiber clump from at least the second vertex set in one or more video frames, as suggested by Hery, in order  to displaying the surfaces as animation and thereby increasing system effectiveness and user experience.
Claims 9-10, 15 recite limitations similar in scope with limitations of claims 1-2, and 7 respectively and therefore rejected under the same rationale. In addition Khadiyev teaches A computer system comprising: one or more processors; and a storage medium storing instructions, which when executed by the one or more processors, cause the computer system to perform the corresponding method steps operations ([0054], [0096]).
RE claim 17, Khadiyev teaches A system comprising: at least one processor, and a non-transitory storage medium storing instructions, which when executed by the at least one processor, cause the system to implement the computer-implemented method of claim 1 ([0054], [0096]).
RE claim 18, Khadiyev teaches A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the computer-implemented method of claim 1 ([0096] ).  
RE claim 19, Khadiyev teaches A non-transitory computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the computer-implemented method of claim 1 ([0096] ).  
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khadiyev as modified by Hery, and further in view of Moon et al (Moon, Jonathan T., and Stephen R. Marschner. "Simulating multiple scattering in hair using a photon mapping approach." ACM Transactions on Graphics (TOG) 25.3 (2006): 1067-1074.) and Bruderlin et al (US 20080036782 A1).
RE claim 3, Khadiyev teaches wherein determining the plurality of orthogonal gradients comprises computing a finite-support kernel (Figs 6D-6I, 8A-B, [0059],  [0077], [0079] etc wherein the associated program/algorithm to calculate the vectors is a finite-support kernel, [0081]).
Khadiyev is silent RE: wherein the artist parameter comprises a smoothing radius of a density field of the finite-support kernel, and wherein the smoothing radius may be adjusted to control the virtual surface. However Moon teaches a smoothing radius of a density field of the finite-support kernel, and wherein the smoothing radius may be adjusted to control the virtual surface in Fig 4, and page 1070 col 2. In addition Bruderlin teaches user defined multiple parameters specified as the artist parameter including density [0250], clump profile, size [0098], [0155],  region of influence [0219] etc. This can be equally applied to specify the smoothing radius to allow the user to effectively define a desired density to tune the rendering, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Khadiyev as modified by Hery a system and method wherein the artist parameter comprises a smoothing radius of a density field of the finite-support kernel, and wherein the smoothing radius may be adjusted to control the virtual surface, as set forth above by combining Moon and Bruderlin, as this doesn’t change the overall operation of the system, and it could be used to allow the user to further tune the rendering and thereby increasing system effectiveness and user experience.
Claim 11 recites limitations similar in scope with limitations of claim 3 and therefore rejected under the same rationale.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khadiyev as modified by Heys, and further in view of Suri et al (US 6813373 B1).
RE claim 8, Khadiyev is silent RE wherein the method further comprises: evaluating a density gradient at each of the vertices in the second vertex set; and generating a shading of the virtual surface based at least one the density gradient, wherein the virtual surface is further generating using at least one of the density gradient or the shading. 
However Suri teaches in col 13 lines 37-40, col 13 54-66. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Khadiyev as modified by Hery a system and method of evaluating a density gradient at each of the vertices in the second vertex set; and generating a shading of the virtual surface based at least one the density gradient, wherein the virtual surface is further generating using at least one of the density gradient or the shading, as suggested by Suri, as this doesn’t change the overall operation of the system, and it could be used to allow the user to generate the surface more accurately and shading accordingly with more realistic rendering and thereby increasing system effectiveness and user experience.
Claim 16 recites limitations similar in scope with limitations of claim 8 and therefore rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 1/240 F.3d 1/2428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 21/24 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-15, 17-19  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 9, 11, 17, 19, 21-22 of US Patent # US 11315299 B2. 
Table 1 illustrates the conflicting claim pairs:
Present Application
1, 2, 4-6
3, 7
9-10, 12-14
11, 15
17-19
US Patent # 11315299
1
7,9
11
17,19
11, 21-22


Table 2 illustrates the conflicting claim pair  with mapping, with the differences shown in bold form.
Claim 1 of present App.
Claim 1 of US 11315299 B2
A method for, in a computer graphics generation system, wherein at least some virtual fibers of a set of virtual fibers are organized into one or more fiber clumps, computing a representation of a virtual surface for a fiber clump of the one or more fiber clumps, the method comprising:
computer-implemented method for computing, in a computer graphics generation system, a representation of a virtual surface for a fiber clump in a set of virtual fibers, the method comprising:
  receiving a first vertex set for the virtual fibers of the fiber clump, wherein at least some of the virtual fibers include a fiber curve, the fiber curve including one or more vertex of the first vertex set;
 receiving a set of vertices, wherein vertices of the set of vertices are associated with virtual fibers of the set of virtual fibers, and wherein each of the virtual fibers comprises a fiber curve including one or more of the vertices in the set of vertices;
  obtaining an artist parameter associated with a table of precomputed values that represents a desired artist effect for the virtual fibers;
 obtaining an artist parameter representing a desired artist effect for the set of virtual fibers, wherein the artist parameter is associated with a table of precomputed values from at least one of a first inverse of (2k+1) of a polynomial associated with one or more of the set of vertices, a second inverse of a square of the artist parameter, or a binomial coefficient of n and k, for some integers k and n with 0<k<n;
determining one or more associations between the vertices in the first vertex set based on the artist parameter;
computing correlations of the vertices from the set of vertices based on associations of the vertices in the set of vertices corresponding to the artist parameter;
computing a second vertex set for the fiber clump from the one or more associations; and
computing a set of relevant vertices of the set of vertices for the fiber clump using the correlations of the vertices;
generating the virtual surface for the fiber clump from at least the second vertex set.
 computing a pair of orthogonal gradients to produce a plurality of gradients using a selected vertex and the set of relevant vertices for the fiber clump; and computing the virtual surface from the plurality of gradients.


As seen from the table all elements of claim 1 of application are anticipated by Claim 1 of US Patent # 11315299 with slight language variation claiming the same features as a broader version and excluding some of the limitations in the patent. 
In addition elements of claims 2-7 of the application are anticipated by Claims 1, 7 and 9 of US Patent # 11315299 as shown in table 1.
Claims 9-15 recite limitations similar in scope with limitations in claims 1-7 and therefore rejected under same rationale. Additionally claim 11 of Patent #11315299 teaches A computer system for computing, in a computer graphics generation system, a representation of a virtual surface for a fiber clump in a set of virtual fibers.
 RE claim 17, Claim 11 of Patent #11315299 further teaches A system comprising: at least one processor, and a non-transitory storage medium storing instructions, which when executed by the at least one processor, cause the system to implement the computer-implemented method of claim 1.
RE claim 18, Claim 21 of Patent #11315299 further teaches A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the computer-implemented method of claim 1.
RE claim 19, Claim 22 of Patent #11315299 further teaches A non-transitory computer-readable medium carrying instructions, which when executed by at least one processor of a computer system, causes the computer system to carry out the computer-implemented method of claim 1.
Claims 8 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of US 11315299 B2, and further in view of Suri et al (US 6813373 B1).
RE claim 8, Claim 1 of US 11315299 B2 is silent RE wherein the method further comprises: evaluating a density gradient at each of the vertices in the second vertex set; and generating a shading of the virtual surface based at least one the density gradient, wherein the virtual surface is further generating using at least one of the density gradient or the shading. 
However Suri teaches in col 13 lines 37-40, col 13 54-66. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Claim 1 of US 11315299 B2 a system and method of evaluating a density gradient at each of the vertices in the second vertex set; and generating a shading of the virtual surface based at least one the density gradient, wherein the virtual surface is further generating using at least one of the density gradient or the shading, as suggested by Suri, as this doesn’t change the overall operation of the system, and it could be used to allow the user to generate the surface more accurately and shading accordingly with more realistic rendering and thereby increasing system effectiveness and user experience.
Claim 16 recites limitations similar in scope with limitations of claim 8 and therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619